Citation Nr: 1617465	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-13 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to January 7, 2011.

2.  Entitlement to a rating in excess of 10 percent for GERD from January 7, 2011.

3.  Entitlement to an initial compensable rating for status-post umbilical hernia repair with residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1983 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for GERD and status-post umbilical hernia repair with residual scar, and assigned noncompensable ratings for both disabilities, effective August 1, 2008.

With regard to the Veteran's claims, the Board notes the distinction set forth in Fenderson v. West, 12Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

In a June 2011 rating decision, the RO increased the Veteran's disability rating for his service-connected GERD to 10 percent, effective January 7, 2011.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  As the maximum rating has not been awarded for the entire appeal period, the issue remains on appeal.

In October 2013, the Board remanded the Veteran's claims to the agency of original jurisdiction (AOJ) for additional development; the case has now returned for further appellate review.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.



FINDINGS OF FACT

1.  Prior to January 7, 2011, the Veteran's GERD has been manifested by no more than occasional acid reflux controlled by medication, and accompanied by substernal and stomach pain.

2.  Since January 7, 2011, the Veteran's GERD symptomatology has not been shown to persistently recurring, and those symptoms have not been productive of considerable impairment of health.

3.  Throughout the entire appeal period, the Veteran's status-post umbilical hernia repair with residual scar has been characterized as a superficial non-linear scar that is not painful or unstable.  It is not a superficial and nonlinear scar with an area greater than 144 square inches or greater; a deep nonlinear scar with an area of at least 6 inches; or located on the head, face; and it does not cause any additional functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for GERD, prior to January 7, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7346 (2015).

2.  The criteria for a rating greater than 10 percent for GERD from January 7, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7346 (2015).

3.  The criteria for an initial compensable rating for status-post umbilical hernia repair with residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes  7801-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the instant case, a May 2008 letter, sent prior to the September 2008 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

After the grant of service connection in the September 2008 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for his GERD and status-post umbilical hernia repair with residual scar.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for GERD and status-post umbilical hernia repair with residual scar were granted by the RO in the September 2008 rating decision on appeal, and noncompensable ratings were assigned, effective August 1, 2008 (the day after the Veteran was discharged from active duty).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the record contains the Veteran's service treatment records, post-service VA treatment records, a January 2011 letter from Dr. S.L., and VA examination reports from June 2008 and December 2013.  Moreover, the Veteran's lay statements in support of his claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

As noted above, the Veteran was afforded two VA examinations in conjunction with his claims for an higher ratings for his GERD and status-post umbilical hernia repair with residual scar  in June 2008 and December 2013.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full physical examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his GERD and status-post umbilical hernia repair with residual scar have worsened in severity since the December 2013VA examination.  Rather, they argue that the evidence supports higher ratings for both disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for higher ratings and no further examination is necessary.

Finally, the Board finds that there was substantial compliance with the October 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, in the October 2013 remand, the Board directed the AOJ to schedule the Veteran for VA examinations to address the nature and severity of his service-connected GERD and status-post umbilical hernia repair with residual scar.  This was done by way of December 2013 VA examinations.  Furthermore, the AOJ was instructed to give the Veteran the opportunity to identify any outstanding treatment records that were not already associated with the record.  In a November 2013, the Veteran was given that opportunity, and he did not respond.  Accordingly, the Board finds that there has been substantial compliance with the October 2013 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3.


GERD

As noted above, in the September 2008 rating decision on appeal, the AOJ awarded service connection for GERD and assigned an initial noncompensable rating, effective August 1, 2008, under Diagnostic Code 7346.  38 C.F.R. § 4.114.  Thereafter, in a June 2011 rating decision, the Veteran's disability rating was increased to 10 percent, effective January 7, 2011.

Diagnostic Code 7346 provides for a 60 percent rating for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned if there is persistently recurrent epigastric distress with dysphagia, pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent rating in warranted.  38 C.F.R. § 4.114, DC 7346 (2015).

Pertinent evidence of record includes the Veteran's service treatment records, VA treatment records, a January 2011 letter from Dr. S.L., June 2008 and December 2013 VA examinations, and the Veteran's lay statements.

In an April 2008 service treatment record, the denied difficulties with chewing, dysphagia, nausea, vomiting, bright red blood per rectum, diarrhea, and constipation.  In a May 2008 Report of Medical History, the Veteran denied frequent indigestion and heartburn.  In a May 2008 report of medical assessment, the Veteran stated that he occasionally had a constant burning in his lower left stomach.

During the June 2008 VA examination, the Veteran complained of left stomach pain over the last twelve months.  He stated that it had not affected his general health or body weight.  He stated that the pain was a burning tender pain.  He denied experiencing nausea, vomiting, black stools, and he denied needing any treatment for the condition.  He also denied any functional impairment caused by the problem.  The Veteran denied any eating or digestion problems, and he denied a history of vomiting, diarrhea, or melena.  Overall, the Veteran was diagnosed with GERD without evidence of hiatal hernia.

A July 2008 upper gastrointestinal series with barium revealed moderate gastroesophageal reflux in the supine position.  There was no significant hiatal hernial, and there was no evidence of a discrete peptic ulcer disease.  Overall, the Veteran was diagnosed with gastroesophageal reflux without significant hiatal hernia, and mild gastritis.

In his March 2009 notice of disagreement, the Veteran stated that he suffered from throat irritation and chronic indigestion.

In an April 2009 VA treatment record, the Veteran reported a history of GERD, and indicated that he suffered from acid reflux.  The Veteran was prescribed omeprazole to control his acid reflux.  Subsequent VA treatment records from November 2009, May 2010, June 2011, September 2012, and October 2013, all note that the Veteran's GERD was controlled by omeprazole.

In a January 2011 letter, Dr. S.L. stated that the Veteran's symptoms included nausea and a burning sensation in his stomach that occasionally will move up his chest.  Dr. S.L. also noted that the Veteran suffered from shoulder and back pain that occurred weekly.

In December 2013, the Veteran underwent another VA examination to address the current severity of his service-connected GERD.  During the examination, the Veteran reported that, since he was initially diagnosed, he began to experience "hunger pains" that were relieved only after eating something.  He denied any throat burning or acid reflux at that time, but he said that he experienced occasional heart burn once every two months.  He denied any problems with nausea, vomiting, diarrhea, or swallowing his food.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's GERD.  Furthermore, the examiner opined that the Veteran's GERD would not impact his ability to work.  The examiner noted the Veteran's use of omeprazole, as well as the fact that the Veteran has never shown signs of anemia.  Finally, the examiner noted no abnormal weight loss.  Overall, the examiner determined that the Veteran symptoms were mild.

Based on the evidence of record, the Board finds that the Veteran's symptoms have more nearly approximated the 10 percent rating criteria throughout the entire appeal period.  In this regard, beginning in May 2008, the Veteran started to complain of stomach pain.  During his June 2008 VA examination, the Veteran once again complained of stomach pain, and the July 2008, the upper gastrointestinal series revealed evidence of gastroesophageal reflux and mild gastritis.  Furthermore, in April 2009, the Veteran sought treatment for acid reflux, and was given medication to control his acid reflux symptomatology.  In the January 2011 letter from Dr. S.L., the Veteran was noted to suffer from weekly shoulder and back pain, as well as a burning sensation in his stomach and chest.  Finally, during the December 2013 VA examination the Veteran reported only occasional heartburn.  Because the evidence reflects that the Veteran experience two or more symptoms of the 30 percent criteria, namely pyrosis (heartburn/acid reflux) and pain, the Board finds that an initial 10 percent rating is warranted.

However, the Board finds that the preponderance of the evidence is against granting a disability rating in excess of 10 percent at any point during the appeal period.  Despite the Veteran's symptomatology, his service-connected GERD has never been productive of persistently recurring symptomatology that was productive of a considerable impairment to his health, the requirement for a 30 percent rating under Diagnostic Code 7346.  In this regard, the Veteran's VA treatment records consistently note that his GERD was "controlled" with medication.  Furthermore, during both the June 2008 and December 2013 VA examinations, the Veteran denied any other symptomatology associated with his GERD, including nausea, vomiting, diarrhea, or trouble swallowing his food.  Furthermore, both the June 2008 and December 2013 VA examiners specifically noted that there was no additional functional impairment cause by his GERD.  There is no indication that the Veteran has been hospitalized due to his service-connected GERD, or that he has undergone any treatment, besides the use of medication, that would indicate a considerable impairment to his health.  As such, the Board finds that the criteria for an initial rating greater than 10 percent for GERD under DC 7346 are not met.

The Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Because the Veteran's GERD is evaluated under DC 7346, he is not entitled to a higher or separate rating under any other potentially applicable diagnostic code.

In making this determination, the Board also has considered the Veteran's contentions with respect to the nature of his service-connected GERD.  The Board notes that the Veteran is competent to describe certain symptoms associated with his disability.  In evaluating this claim, the Board finds that the most competent, credible, and probative evidence regarding the severity of the GERD disability is the medical evidence of record.  This evidence considers the Veteran's reported symptoms, including frequency and severity, and also provides clinical evaluation of the disability as well as evaluation of functional impairment caused thereby.  Given the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for service-connected GERD.

In sum, the Board finds that, after granting all reasonable doubt in favor of the veteran, the evidence of record supports an initial 10 percent rating for the period prior to January 7, 2011.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent at any point.

Scar

As noted above, the Veteran is currently assigned a noncompensable disability for his status-post umbilical hernia repair with residual scar under Diagnostic Code 7805.  38 C.F.R. § 4.118.

Scars other than those on the face, head, or neck warrant a 10 percent rating for deep, nonlinear scars that cover areas greater than 6 square inches (39 square centimeters (cm)) but less than 12 square inches (77 square cm).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.   

A 10 percent rating is warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square cm) or larger.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent rating is also warranted for one or two scars that are unstable or painful.  Higher ratings are warranted for more than two such scars.  An unstable scar is one where, for any reason, there is frequent loss of covering over the skin.  If one or more scars are both unstable and painful, 10 percent is to be added to the total evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 directs that any disabling effect(s) not considered in Diagnostic Codes 7801 through 7804 should be evaluated under the appropriate diagnostic code.  This instruction essentially directs that scars may be rated for the functional impairment caused by the scar.

Pertinent evidence of record includes the Veteran's VA treatment records, his lay statements, and the June 2008 and December 2013 VA examination reports.

During the June 2008 VA examination, the examiner noted that the Veteran had a surgery in 1991 to repair an umbilical hernia.  The examiner noted that the surgery was successful.  The Veteran stated that he was unaware of any functional impairment arising from this problem.  Upon physical examination, the examiner noted a well-healed, barely visible 3 centimeter scar below the umbilicus.  The scar was flush with surrounding skin and showed no detectable alteration in sensory perception or vascular supply.  Overall, the examiner noted a well-healed surgical scar following the repair of an umbilical hernia.  The examiner noted no further complications, recurrence, or disfigurement.  The examiner also noted that the Veteran's scars, including his status-post umbilical hernia repair with residual scar, showed no signs of significant changes in pigmentation or texture.  Furthermore, the examiner noted that there was no tenderness, signs of keloid formation, ulceration, adherence, instability, tissue loss, inflammation, or edema.

In his April 2009 notice of disagreement, the Veteran indicated that his abdominal pain was possibly related to his status-post umbilical hernia repair with residual scar.

The Veteran's VA treatment records are completely silent as to any complaints or treatment for his status-post umbilical hernia repair with residual scar.

In December 2013, the Veteran underwent another VA examination to evaluation the severity of his scar.  The examiner diagnosed the scar as a keloid scar, post-umbilical hernia repair.  The examiner noted that the scar was not located on the Veteran's head, face, or neck.  During the examination, the Veteran denied any pain associated with the scar, and stated that it was well healed.  The examiner determined that the scar was not painful or unstable, with frequent loss of covering of skin over the scar.  The scar measured 2 centimeters by 0.5 centimeters.  The examiner also noted that the scar did not cause any limitation in function, and that the Veteran did not have any other pertinent findings, complications, signs, and/or symptoms associated with the scar.  The examiner also determined that the scar did not interfere with the Veteran's ability to work.

Based on the above, the Board finds that the Veteran's service-connected status-post umbilical hernia repair with residual scar has never warranted a compensable rating at any time during the appeal period.  Initially, the Board notes that at no time has the evidence suggested that there is any functional impairment caused by the Veteran's status-post umbilical hernia repair with residual scar.  Furthermore, as noted in the December 2013 VA examination, the Veteran's scar is not a superficial and nonlinear scar with an area greater than 144 square inches or greater; a deep nonlinear scar with an area of at least 6 inches; or located on the head, face.  Finally, while the Veteran has attributed his abdominal pain to his scar, as noted above, his abdominal pain has been attributed to his service-connected GERD, not his scar, and there is nothing in the record to suggest that the scar itself is either painful or unstable.

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the assigned evaluation, and that the Veteran's scar has never met the criteria for a compensable rating under any applicable diagnostic code at any point during the appeal period.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his service-connected status-post umbilical hernia repair with residual scar.

Other Considerations

The Board has considered whether any further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that the currently-assigned periods are appropriate as his symptomatology has been stable throughout these periods.  Therefore, assigning any further staged ratings for such disability is not warranted.

Additionally, the Board has considered whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's GERD and his scar with the established criteria found in the rating schedule that is pertinent to those disabilities.  The Board finds that the Veteran's symptomatology, including stomach, substernal, and shoulder pain, as well as pyrosis, has been fully addressed by the rating criteria under which each disability is rated.  In this regard, although the Veteran indicated that his abdominal pain may be related to his scar, his abdominal pain has been appropriate rated as a symptom of his GERD.  Specifically, the January 2011 noted that his pain was associated with GERD.  Thus, referral for an extra-schedular rating is not appropriate because the rating criteria fully contemplate the nature and severity of the Veteran's service-connected GERD and status-post umbilical hernia repair with residual scar.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

Finally, the Board recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran does not contend and the evidence does not suggest that his service-connected GERD or status-post umbilical hernia repair with residual scar render him unable to obtain or sustain gainful employment.  Thus, the Board finds that a claim for TDIU has not been reasonably raised by the record.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against any further higher or separate ratings, that doctrine is not applicable in the instant case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, prior to January 7, 2011, for service-connected GERD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefit.

Entitlement to a rating in excess of 10 percent, from January 7, 2011, is denied.

Entitlement to an initial compensable rating for service-connected status-post umbilical hernia repair with residual scar is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


